869 F.2d 1491
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James A. NALLEY, Petitioner-Appellant,v.Dewey SOWDERS;  Attorney General of Kentucky, Respondents-Appellees.
No. 88-5839.
United States Court of Appeals, Sixth Circuit.
Feb. 13, 1989.

Before MERRITT and DAVID A. NELSON, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
James A. Nalley was convicted of four counts of criminal possession of a forged instrument and of being a persistent felony offender (PFO).  He was sentenced to ten years on each count to be served concurrently.  After pursuing available state remedies, he filed a petition for writ of habeas corpus in the district court, alleging ineffective assistance of counsel, and that his PFO conviction was invalid.  The district court found the claims lacking in merit, and dismissed the petition.


3
Upon review, we conclude that the petition was properly dismissed.  Petitioner has not argued the issue of ineffective assistance of counsel on appeal;  that issue is thus abandoned and not reviewable.   McMurphy v. City of Flushing, 802 F.2d 191, 198-99 (6th Cir.1986).  Petitioner's remaining claim is meritless, as the record amply supports the validity of his PFO conviction.  Moreover, the district court did not abuse its discretion in denying petitioner's motion for appointment of counsel.   See Mars v. Hanberry, 752 F.2d 254, 256 (6th Cir.1985).


4
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.